DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that uses the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining”, “means for determining” and “means for transmitting” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (“means for determining”, “means for determining” and “means for transmitting” = combination of processor and memory, Fig. 9 and paragraphs [106-108]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, 16-19, 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036653 A1 to Lunttila et al. (hereafter refers as Lunttila) in view of US 2019/0182824 A1 to Chatterjee.
Regarding claim 1, 16 and 30, Lunttila teaches a method for wireless communication performed by a user equipment (UE) (a method for wireless communication performed by a UE, Fig. 3-4) and an apparatus for wireless communications (a UE for performing the method, Fig. 3-4), comprising:
a processor (the UE comprises a processor, paragraphs [17-18, 168]);
memory coupled with the processor (the UE comprises a memory coupled with the processor, paragraphs [17-19, 168]); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (wherein the memory stores therein instructions, when executed by the processor, cause the UE to perform the method, paragraphs [17-19, 168-169]):
determine a Physical Uplink Control Channel (PUCCH) resource for a PUCCH transmission (the UE with the processors, determines at least one PUCCH resource for transmitting PUCCH, paragraphs [105, 117, 126, 133-134]) prior to receiving a dedicated PUCCH resource configuration (the UE with the processor, determines to use the PUCCH resource prior to receiving a dedicated PUCCH resource configuration, paragraphs [101, 129, 133-136]); and
(the UE with the processor transmits the PUCCH on the determined PUCCH resource, paragraphs [127, 467] and Fig. 3-4).
However, Lunttila does not explicitly teach “determining a repetition level for the PUCCH transmission” and transmitting the PUCCH transmission “according to the repetition level”.
Chatterjee teaches a method for wireless communication performed by a user equipment (UE) (a method for wireless communication performed by a UE, Fig. 2) and an apparatus for wireless communications (a UE for performing the method, Fig. 2), comprising:
a processor (the UE comprises a processor, paragraphs [29-30, 36-37]);
memory coupled with the processor (the UE comprises a memory coupled with the processor, paragraphs [29-30, 36-37]); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (wherein the memory stores therein instructions, when executed by the processor, cause the UE to perform the method, paragraphs [29-30, 36-38]):
determine a Physical Uplink Control Channel (PUCCH) resource for a PUCCH transmission (the UE with the processors determines PUCCH resource for PUCCH transmission, i.e. HARQ ACK, Fig. 3, step 312, and paragraphs [17, 19]);
determine a repetition level for the PUCCH transmission (determines a repetition level for the PUCCH transmission, paragraphs [17-19]); and
(the UE with the processor transmits the PUCCH transmission on the PUCCH resource, according to the repetition level, paragraphs [17-19]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a repetition level for the PUCCH transmission and transmitting the PUCCH transmission according to the repetition level as taught by Chatterjee, with the teachings of  transmitting the PUCCH transmission as taught by Lunttila, for a purpose of ensure that the PUCCH transmission would be received by transmitting the PUCCH number of times (paragraphs [5, 19]).
Regarding claims 2 and 17, the combination of Lunttila and Chatterjee further teaches wherein the PUCCH transmission contains a Hybrid Acknowledge Repeat Request Acknowledgement (HARCK-ACK) message in response to receiving a contention resolution message on a Physical Downlink Shared Channel (PDSCH) in a random access procedure (wherein the PUCCH transmission contains a HARQ-ACK message in response to receiving a contention resolution message on a PDSCH, i.e. message 4, in a random access procedure, paragraphs [126-128], and Chatterjee, paragraph [19]).
Regarding claims 3 and 18, Chatterjee further teaches receiving the repetition level in a Downlink Control Information (DCI) message for scheduling the contention resolution message (receiving the repetition level in a DCI for scheduling the downlink and uplink transmissions, i.e. contention resolution message in the PDSCH, paragraph [19]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the repetition level in a Downlink Control Information (DCI) message for scheduling the contention resolution message as taught by Chatterjee, with the teachings of  transmitting the PUCCH transmission as taught by Lunttila, for a purpose of preventing mismatch between the UE and a base station by using the DCI message for specifying the repetition level to the UE (paragraphs [17-20]).
Regarding claims 5 and 19, Chatterjee further teaches receiving the repetition level in system information signaling (receiving the repetition level in SIB, paragraph [20]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the repetition level in system information signaling as taught by Chatterjee, with the teachings of Lunttila, for a purpose of enhance compatibility of the teachings by using various means to receiving the repetition level (see Chatterjee, paragraph [20]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036653 A1 to Lunttila et al. (hereafter refers as Lunttila) in view of US 2019/0182824 A1 to Chatterjee as applied to claims above, and further in view of US 2020/0187177 A1 to Lee et al. (hereafter refers as Lee).
claim 4, the combination of Lunttila and Chatterjee does not explicitly teach wherein the repetition level is indicated in “a Downlink Assignment Indicator (DAI)” of the DCI message.
Lee teaches a repetition level is indicated in a Downlink Assignment Indicator (DAI) of a DCI message (a number of repetition level is indicated by downlink assignment index (DAI) of a DCI message, paragraph [274]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the repetition level is indicated in a Downlink Assignment Indicator (DAI) of a DCI message as taught by Lee, with the teachings of receiving the repetition level in the DCI message as taught by combination of Lunttila and Chatterjee, for a purpose of enhance compatibility of the teachings by using various means for receiving the repetition level (see Lee, paragraph [274]).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036653 A1 to Lunttila et al. (hereafter refers as Lunttila) in view of US 2019/0182824 A1 to Chatterjee as applied to claims above, and further in view of US 2016/0330633 A1 to You et al. (hereafter refers as You).
Regarding claims 6 and 20, the combination of Lunttila and Chatterjee does not explicitly teach wherein the repetition level is determined “based on a repetition level for a message 3 Physical Uplink Shared Channel (PUSCH) transmission or a message A PUSCH transmission”.
(determining a repetition level of PUCCH based on a repetition level for a message 3 Physical Uplink Shared Channel (PUSCH) transmission, paragraphs [196-197, 291-292] or a message A PUSCH transmission, paragraphs [291-292]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a repetition level is determined based on a repetition level for a message 3 Physical Uplink Shared Channel (PUSCH) transmission or a message A PUSCH transmission as taught by You, with the teachings of receiving the repetition level as taught by combination of Lunttila and Chatterjee, for a purpose of increase efficiency in determining the repetition level by simply rely on the PUSCH transmission (see You, paragraphs [294-298]).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036653 A1 to Lunttila et al. (hereafter refers as Lunttila) in view of US 2019/0182824 A1 to Chatterjee as applied to claims above, and further in view of US 2020/0205150 A1 to Cheng et al. (hereafter refers as Cheng).
Regarding claims 7 and 21, the combination of Lunttila and Chatterjee does not explicitly teach wherein the repetition level is “determined based on a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols” of the PUCCH transmission.
determined based on a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the PUCCH transmission (a repetition level of PUCCH transmission is determined based on a number of OFDM symbols of the PUCCH transmission, paragraphs [53, 63, 111]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the repetition level is determined based on a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the PUCCH transmission as taught by Cheng, with the teachings of the repetition level as taught by combination of Lunttila and Chatterjee, for a purpose of increase efficiency ensure there is enough resource to transmitting the repetitions of the PUCCH transmission (see Cheng, paragraphs [63, 111]).

Claims 8, 10-14, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036653 A1 to Lunttila et al. (hereafter refers as Lunttila) in view of US 2019/0182824 A1 to Chatterjee as applied to claims above, and further in view of US 2021/0282137 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 8 and 22, the combination of Lunttila and Chatterjee does not explicitly teach wherein the transmitting the PUCCH transmission comprises “performing intra-slot repetition or inter-slot repetition of the PUCCH transmission based on a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the PUCCH transmission or a location of a first OFDM symbol of the PUCCH transmission”.
(applied to PUCCH transmission, paragraphs [59, 133-135]) based on a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the PUCCH transmission (determining intra-repetition frequency hopping or inter-repetition frequency hopping based on a number of symbols of PUCCH transmission, paragraphs [27, 59, 258]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of performing intra-slot repetition or inter-slot repetition of the PUCCH transmission based on a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols of the PUCCH transmission as taught by Wang, with the teachings of the repetition level as taught by combination of Lunttila and Chatterjee, for a purpose of increase efficiency in transmitting the repetitions by performing intra-repetition frequency hopping or performing inter-repetition frequency hopping based on the number of symbols of PUCCH transmission (see Wang, paragraphs [27, 258]).
Regarding claims 10 and 24, Wang further teaches wherein performing the intra-slot repetition includes transmitting at least one repetition of the PUCCH transmission prior to transmitting the PUCCH transmission on a PUCCH resource (transmitting at least one repetition of the PUCC transmission prior to transmitting the PUCCH transmission, i.e. another repetition, on another PUCCH resource, Fig. 21b and paragraphs [27, 258]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of (see Wang, Fig. 21b and paragraphs [27, 258]).
Regarding claims 11 and 25, the combination of Lunttila and Chatterjee does not explicitly teach “determining a type of frequency hopping for the PUCCH transmission, wherein the type of frequency hopping includes intra-slot frequency hopping or inter- slot frequency hopping; and transmitting the PUCCH transmission according to the determined type of frequency hopping”.
Wang teaches wherein the transmitting the PUCCH transmission (applied to PUCCH transmission, paragraphs [59, 133-135]) comprises:
determining a type of frequency hopping for the PUCCH transmission, wherein the type of frequency hopping includes intra-slot frequency hopping or inter- slot frequency hopping (determining intra-repetition frequency hopping or inter-repetition frequency hopping based on a number of symbols of PUCCH transmission, paragraphs [27, 59, 258]); and
transmitting the PUCCH transmission according to the determined type of frequency hopping (transmitting the PUCCH based on determined frequency hopping, paragraphs [27, 59, 133-135, 258]).
determining a type of frequency hopping for the PUCCH transmission, wherein the type of frequency hopping includes intra-slot frequency hopping or inter- slot frequency hopping and transmitting the PUCCH transmission according to the determined type of frequency hopping as taught by Wang, with the teachings of the repetition level as taught by combination of Lunttila and Chatterjee, for a purpose of increase efficiency in transmitting the repetitions by performing intra-repetition frequency hopping or performing inter-repetition frequency hopping based on the number of symbols of PUCCH transmission (see Wang, paragraphs [27, 258]).
Regarding claims 12 and 26, Wang further teaches wherein the determining the type of frequency hopping includes receiving an indication of the type of frequency hopping to use for the PUCCH transmission (receiving indication of type of frequency hopping to use for the PUCCH transmission via RRC, paragraph [266]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the determining the type of frequency hopping includes receiving an indication of the type of frequency hopping to use for the PUCCH transmission as taught by Wang, with the teachings of the repetition level as taught by combination of Lunttila and Chatterjee, for a purpose of increase efficiency in transmitting the repetitions by performing intra-repetition frequency hopping or performing inter-repetition frequency hopping based on the number of symbols of PUCCH transmission via indication (see Wang, paragraphs [27, 258, 266]).
claims 13 and 27, Wang further teaches wherein the determining the type of frequency hopping comprises selecting intra-slot frequency hopping if a length of each PUCCH repetition is greater than a threshold number of OFDM symbols or inter-slot hopping if the length is less than the threshold number of OFDM symbols (selecting intra-slot frequency hopping if a number of symbol of each PUCCH repetition is greater than a threshold and otherwise selecting inter-slot frequency hopping, paragraphs [27, 258]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of selecting intra-slot frequency hopping if a length of each PUCCH repetition is greater than a threshold number of OFDM symbols or inter-slot hopping if the length is less than the threshold number of OFDM symbols as taught by combination of Lunttila and Chatterjee, for a purpose of increase efficiency in transmitting the repetitions by performing intra-repetition frequency hopping or performing inter-repetition frequency hopping based on the number of symbols of PUCCH transmission (see Wang, paragraphs [27, 258, 266]).
Regarding claims 14 and 28, Wang further teaches wherein the determining the type of frequency hopping is based on a fixed type of frequency hopping specified for the PUCCH transmission (determining a type based on configuration by a base station for the transmission, paragraph [266]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the determining the type of frequency hopping is based on a fixed type of (see Wang, paragraph [266]).

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036653 A1 to Lunttila et al. (hereafter refers as Lunttila) in view of US 2019/0182824 A1 to Chatterjee and US 2021/0282137 A1 to Wang et al. (hereafter refers as Wang), as applied to claims above, and further in view of US 2022/0061067 A1 to Andersson et al. (hereafter refers as Andersson).
Regarding claims 9 and 23, the combination of Lunttila, Chatterjee and Wang does not explicitly teach “wherein inter-slot repetition is performed if the number of OFDM symbols of the PUCCH transmission is above a threshold and intra-slot repetition is performed if the number OFDM symbols of the PUCCH transmission is below the threshold”.
Andersson teaches wherein inter-slot repetition is performed if the number of OFDM symbols of the PUCCH transmission is above a threshold and intra-slot repetition is performed if the number OFDM symbols of the PUCCH transmission is below the threshold (performing intra-slot repetition when a number of symbol for transmission is less than a number of symbols in a slot, and otherwise perform inter-slot repetition, paragraph [349]).
(see Andersson, paragraph [349]).

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036653 A1 to Lunttila et al. (hereafter refers as Lunttila) in view of US 2019/0182824 A1 to Chatterjee as applied to claims above, and further in view of US 2021/0014003 A1 to Sundberg et al. (hereafter refers as Sundberg).
Regarding claims 15 and 29, the combination of Lunttila and Chatterjee does not explicitly teach “receiving a set of cyclic shift indexes for applying cyclic shifts to the PUCCH transmission; determining a first cyclic shift to apply to a first repetition of the PUCCH transmission based on a first index of the set of cyclic shift indexes; identifying at least one second cyclic shift to apply to a second repetition of the PUCCH transmission using an index subsequent to the first index in the set of cyclic shift indexes; and applying the first cyclic shift to the first repetition of the PUCCH transmission and the second cyclic shift to the second repetition of the PUCCH transmission”.
Sundberg teaches a method comprising:
(UE is configured with a set of CS values for applying cyclic shifts to the PUCC transmission, paragraphs [24, 27, 30]);
determining a first cyclic shift to apply to a first repetition of the PUCCH transmission based on a first index of the set of cyclic shift indexes (the UE selects one of the CSs to apply to a first repetition, paragraphs [95-96, 102]);
identifying at least one second cyclic shift to apply to a second repetition of the PUCCH transmission using an index subsequent to the first index in the set of cyclic shift indexes (the UE selects another one of the CSs to apply to a second repetition, paragraphs [95-96, 102]); and
applying the first cyclic shift to the first repetition of the PUCCH transmission and the second cyclic shift to the second repetition of the PUCCH transmission (the UE applies the selected CSs to the repetitions for PUCCH transmission, paragraphs [95-96, 102]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a set of cyclic shift indexes for applying cyclic shifts to the PUCCH transmission, determining a first cyclic shift to apply to a first repetition of the PUCCH transmission based on a first index of the set of cyclic shift indexes, identifying at least one second cyclic shift to apply to a second repetition of the PUCCH transmission using an index subsequent to the first index in the set of cyclic shift indexes, and applying the first cyclic shift to the first repetition of the PUCCH transmission and the second cyclic shift to the second repetition of the (see Sundberg, paragraphs [95-96, 102]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180048348 A1 discloses applying different cyclic shifts to multiple repetitions (see paragraphs [42-45]).
US 2021/0329676 A1 discloses selecting PUCCH resources before receiving a dedicated PUCCH resource configuration (paragraph [195]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 11, 2022